MEMORANDUM**
1. The district court correctly dismissed plaintiffs’ section 1936 claim. A California statute will not be construed to have extraterritorial effects in the absence of a clear expression or reasonable inference from its text. J.P. Morgan & Co. v. Superior Court, 113 Cal.App.4th 195, 221, 6 Cal.Rptr.3d 214 (Ct.App.2003). The statute’s text does not clearly express an intent to cover out-of-state conduct. The references to specific California locations and the requirement that audits be provided to the California legislature negate any inference from its text.
2. The district court correctly dismissed plaintiffs’ unfair competition claim. We need not determine the reach of California’s unfair competition law as the acts by defendants are not “unlawful, unfair or fraudulent.” Cal. Bus. & Prof.Code § 17200. Defendants’ conduct is not un*475lawful as it is not covered by California law and there is no allegation that defendants violated the laws of other States. See Robinson v. Avis Rent A Car Sys., Inc., 106 Wash.App. 104, 108, 22 P.3d 818 (Ct.App.2001). Defendants’ conduct is not unfair or fraudulent as plaintiffs do not contest that the total price is clearly disclosed to the consumer with each rate quote.
3. Defendants shall be awarded reasonable attorney’s fees and costs for this appeal as provided by California law. Cal. Civ.Code § 1936(q). The determination of the appropriate amount of fees on appeal is referred to the court’s Appellate Commissioner, who shall conduct whatever proceedings he deems appropriate and shall have the authority to enter an order awarding fees. See 9th Cir. R. 39-1.9. The Commissioner’s order is subject to reconsideration by this panel. Id.
4. Plaintiffs’ request to take judicial notice is denied as containing material outside the record and irrelevant to the appeal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.